Title: From George Washington to George Augustine Washington, 29 July 1787
From: Washington, George
To: Washington, George Augustine

 

Dear George,
Philadelphia 29th July 1787.

Your letter of the 22d is before me. If the outer doors of the New room are adapted to receive Mortice locks, it will make the room more uniform; and I can get them here of good quality from Seven Inches downwards—I shall decline sending any kind ’till I hear from you again thinking it best that the whole should be of this kind if any are.
Perceiving you have little chance of sowing much Wheat in Fallow land this Fall (as the plowing of it at some of the Plantations is not yet begun) and little prospect of Plowing any ground well; it is indispensably necessary (in order that I may have something to depend upon next year) that all the Corn ground at all the Plantations, should be laid down in either Wheat or Rye, as shall be best suited to the land; and I request it may be done accordingly; and with as little delay as possible. The Season for it is now come—and putting it in, gives the last stirring to the Corn. A Bushel, or what my Seedsmen usually bestows to the Acre, of Wheat, is, I conceive sufficient; but where there is an exact similarity of Soil, it may not, for the sake of experiment, be amiss to try different quantities from two, to eight pecks, to the acre, and of Rye from two to Six pecks. If the Barley should turn out 16 Bushels to the Acre, I shall be very well satisfied; and according to your Acct of the drought, it is more than could be expected. Should the Oats turn out in that proportion, my case will not be quite so desperate as I expected.
I am glad you settled with Rawlin⟨s⟩ as I do not like to be in debt to workmen, & could you, if there is means, pay Elizabeth Alton part of her demand, it would also be pleasing; as her frequent applications are disagreeable.
Priming the roof of the Greenhouse may be delayed till I return, or till you hear from me again, on the subject. in the mean while inform me what the Alexandria prices of white & red lead ground in oil, and yellow Oaker unground, are. I desire that the honey suckles against the Houses & brick Walls, may be nailed up; and made to spread regularly over them. Should those near the Pillars of the Colonades, or covered ways, be dead, their places should be supplied with others; as I want

them to run up, and Spread over the parts which are painted green.
I am glad to hear that Mr Youngs Plow answers in practice, and approved of by the Farmer; who should take care to keep it in order. Is all that field at French’s the fallowing of which was begun before I left home (I mean the one which you enter after crossing the ford, between Manley’s houses & the south side of the Swamp) sowed, or Planted? and with what?
How does the grain which you have got out, yield, in quantity & quality? What has Morris been doing to his carts to require a new one to be made—& another repaired? I am certain he had a New one this spring or rather Past Winter & the old one repaired—his wants of these so soon again, is inconceivable upon fair ground.
If Hezh Fairfax is going to leave the Ferry, and John Fairfax is desirous of going there on the same terms his brother now is; I have no objection to it. but I shall not employ him at that place on standing wages; neither shall I encrease his present lay at the Home House; nor exempt him, if he lives with me, from looking after the Fishery, provided I keep it in my own hands—which is uncertain—as a good rent would induce me to let it, that I might have no trouble or perplexity about it. As to giving a Man standing wages who looks after a Plantation, & has the hands to himself, and engaged in cropping, I have no idea of it—about a home house where there is no settled work, from the profit of which an Overlooker can derive a proportionate benefit, there is a necessity for it. And whatever John Fairfax may think, he or I is a good deal mistaken if there is any business he can fall into, by which he can (Clothes excepted) clear £40 a yr; when it is next to impossible to get money on any terms. Like others however he is never to be satisfied; and strange it is to me, that so soon as a man, by doing his duty, becomes useful; and without it, would be turned away disgracefully; and perhaps have his wages stopped—that he immediately thinks his Services can never be sufficiently rewarded; & without considering what others really make, when all expences are paid, or what he himself could raise under like circumstances, is forever demanding what, from the Nature of the thing, cannot be given. I like John Fairfax very well, & have no inclination to change, but shall

make no alteration in his lay; and had rather he should remain about the house than go to the Ferry, as he has a better knowledge than a new hand would have, of what is required of such a character.
As to Cornelius’s brother, it is scarcely possible to decide any thing—In the first place he may not come. In the next place, his appearance may be very much against him; and he may have no testimonials that can be relied on: he may be too young, or he may not possess those qualities which Cornelius’s partiallity has bestowed on him. and lastly, I can hardly believe that a raw Irishman can be well qualified to manage Negros. If I could employ him to any advantage, I should have no objection to it, but I must see the man, and have something to judge by, before this can happen, or some body on my behalf must do it for me. Give my love to Fanny and good wishes to Mr Lear. Let him know that Mr Langdon is here, and very well—as is Mr Gilman (who used to be in the Adjutant Generals department) as Deligates from New Hampshire. request Mr Lear to translate the enclosed Letters. With great esteem & regard I remain Yr affecte Uncle

Go: Washington

